                                                     [Docket No. 6]

               IN THE UNITED STATES DISTRICT COURT
                  FOR THE DISTRICT OF NEW JERSEY
                          CAMDEN VICINAGE


CLAYTON COWAN, M.D.
                                     Civ. No. 19-20485 (RMB/JS)
     Plaintiff,
                                              ORDER
          v.

NEW JERSEY HEALTHCARE
SPECIALISTS, P.C.
        and
ENVISION PHYSICIAN SERVICES
        and
JOHN DOES 1 THROUGH 5

     Defendants.



     THIS MATTER comes before the Court upon a February 21 phone

call to Chambers from counsel for Plaintiff Clayton Cowan, M.D.

(the “Plaintiff”), requesting a status update on his recently

filed Motion for Default Judgment [Docket No. 6].     The motion

seeks entry of default judgment against Defendants New Jersey

Healthcare Specialists, P.C. (“Defendant NJ Healthcare”) and

Envision Physician Services (“Defendant Envision”).

     Given the unusual nature of the call, the Court reviewed

the Plaintiff’s submissions closely to determine the seeming

need for urgent action by what is well known to be an

overburdened Court.   The Court has serious concerns about the

adequacy of service regarding not only the instant Motion, but
also Plaintiff’s request for entry of default [Docket No. 5] and

his underlying Complaint [Docket No. 1].   Specifically, it is

not clear that Plaintiff has ever served Defendant NJ Healthcare

adequately.

     The Complaint alleges that Defendant NJ Healthcare “is,

upon information and belief, a Florida based company with a

corporate headquarters located at 7700 W. Sunrise Blvd.,

Plantation, FL 33322.” Complaint at 2 (emphasis added).

However, the summons Plaintiff returned as allegedly served upon

Defendant NJ Healthcare [Docket No. 4] is addressed to “1A

Burton Hills Boulevard, Nashville TN 37215.”   The Complaint does

not allege any facts to indicate that serving Defendant NJ

Healthcare in Tennessee would be proper.   It does, however,

allege that Defendant Envision Physician Services (“Defendant

Envision”) “is, upon information and belief, a Tennessee based

company with a business address at 1A Burton Hills Boulevard,

Nashville, TN 37215.” Complaint at 2 (emphasis added).    The

summons Plaintiff returned as allegedly served upon Defendant

Envision [Docket No. 3] is addressed to this address.

     Other evidence on the docket indicates that the Plaintiff

has continued to treat Defendants NJ Healthcare and Envision as

cohabiting entities for purposes of service.   On January 6,

2020, Plaintiff’s Counsel certified [Docket No. 5-4] that

Plaintiff’s Request for Entry of Default was served via mail
upon Defendants NJ Healthcare and Envision at the same Nashville

address.    On January 16, 2020, Plaintiff’s Counsel certified

[Docket No. 7] that Plaintiff’s Motion for Entry of Default was

received via USPS certified mail by Defendants NJ Healthcare and

Envision at the same Nashville address. 1

      There is no indication in the record, and the Court does

not have confidence, that Plaintiff has actually served

Defendant NJ Healthcare.       “The court may set aside an entry of

default for good cause”. Fed. R. Civ. P. 55(c).            A defendant who

has not been served has not been provided the opportunity “to

plead or otherwise defend” which must precede any entry of

default. See Fed. R. Civ. P. 55(a). The Court’s concerns

regarding the adequacy of service in this case constitute good

cause.

      Therefore,

      IT IS HEREBY, on this 24th day of February, 2020,

      ORDERED that the default entered by the Clerk of the Court

as to Defendant NJ Healthcare is hereby VACATED for good cause,

pursuant to F. R. Civ. P. 55(c); and it is further

      ORDERED that, to the extent default is proper, Plaintiff

may seek reconsideration of this order; and it is further




1 Enclosed with this certification are return receipt cards indicating that

the same person signed both cards.
     ORDERED that Plaintiff’s Motion for Default Judgment

[Docket No. 6] is hereby DISMISSED as premature; and it is

further

     ORDERED that, to the extent Plaintiff wishes to seek

default judgment against Defendant Envision only, Plaintiff

shall re-file such motion with sufficient detail setting forth

liability as to Defendant Envision.



                              ___s/ Renée Marie Bumb
                              RENÉE MARIE BUMB
                              UNITED STATES DISTRICT JUDGE
